internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-103906-02 date date legend taxpayer utility holding_company plant commission a commission b state resolution plan energy nuclear a b c dear this letter responds to your request for private_letter_ruling dated date and subsequent submissions you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code to taxpayer and holding_company through its divisions energy and nuclear and their qualified nuclear decommissioning funds of the transfer of the plant in the context of a reorganization plr-103906-02 facts taxpayer has represented the following facts and information relating to the ruling_request taxpayer in it’s regulated electric utility business principally operated by utility generates electricity and provides electric and gas transmission and distribution services in state utility is under the regulatory jurisdiction of commission a and commission b utility owns a percent of the plant which consists of b units as required by commission a in resolution utility has established and maintained two separate qualified nuclear decommissioning trusts for plant one for amounts subject_to the jurisdiction of commission a and one for amounts subject_to the jurisdiction of commission b in response to changes in the electric industry utility has proposed plan pursuant to plan utility will separate its operations into generation electric transmission gas transmission and distribution segments initially in c holding_company was organized as a wholly-owned subsidiary of utility simultaneously three wholly-owned subsidiaries of holding_company including energy were organized as limited_liability companies taxpayer represents that the three subsidiaries will be treated as disregarded entities pursuant to sec_301_7701-3 of the regulations after the formation of energy but on or before the effective date of plan nuclear will be organized as a wholly-owned subsidiary of energy in the form of a limited_liability_company taxpayer represents that nuclear will be treated as a disregarded_entity pursuant to sec_301_7701-3 of the regulations plan calls for the generation segment of utility’s business to be distributed to energy and its subsidiaries and for the gas and electric transmission segments to be distributed to the other two subsidiaries of holding_company only the distribution segment will remain with utility plant and associated assets including both of the qualified nuclear decommissioning funds will be distributed to nuclear nuclear will be liable for all expenses related to decommissioning plant nuclear will lease plant to energy and energy will operate and maintain plant during the lease subsequent to the transfer of plant to nuclear the stock of holding_company will be distributed to taxpayer on or shortly after the effective date of plan utility will be spun off to taxpayer’s shareholders following the transfer of plant to nuclear nuclear will be subject solely to the regulatory jurisdiction of commission b however because under the terms of the trust agreement commission a will continue after the transfer of the funds to nuclear to have jurisdiction and oversight over the qualified nuclear decommissioning fund that contains amounts contributed during the period of commission a’s original jurisdiction over utility commission a requires that the fund continue after the transfer to be kept plr-103906-02 separate from and not commingled with the qualified nuclear decommissioning fund that contains amounts contributed during the period of commission b’s original jurisdiction over utility utility and energy have requested but have not yet received approvals from various entities including commission b and the nuclear regulatory commission relating to several facets of plan the taxpayer has requested the following rulings requested ruling utility holding_company through its divisions energy and nuclear and the qualified nuclear decommissioning funds will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the interests in the qualified nuclear decommissioning trust funds and holding company’s qualified nuclear decommissioning funds through its division nuclear will have a basis in the assets held equal to the basis of such assets in utility’s qualified nuclear decommissioning funds immediately prior to the transfer of the interests in the qualified nuclear decommissioning funds requested ruling while it owns interests in the plant holding_company through its divisions is eligible to maintain the qualified nuclear decommissioning funds under sec_1_468a-5 requested ruling while it owns interests in the plant and for so long as commission a requires that the commission a jurisdictional decommissioning trust not be commingled with the commission b jurisdictional decommissioning trust holding_company through its divisions may maintain separate trusts for the commission a and commission b jurisdictional share of the qualified nuclear decommissioning trusts in accordance with sec_1_468a-5 law and analysis sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund plr-103906-02 sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant iii either a proportionate amount which could include all of the assets of the transferor’s qualified nuclear decommissioning fund is transferred to a qualified nuclear decommissioning fund of the transferee or the transferor’s entire qualified nuclear decommissioning fund is transferred to the transferee provided in the latter case or if the transferee receives all of the assets in the transferor’s qualified nuclear decommissioning fund but not the transferor’s qualified nuclear decommissioning fund that the transferee acquires the transferor’s entire qualifying interest in the plant and iv the transferee continues to satisfy the requirements of sec_1_468a-5 which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of plr-103906-02 the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions based on the information submitted by taxpayer and expressly conditioned on taxpayer’s representation that energy and nuclear are disregarded entities under sec_301_7701-3 we reach the following conclusions the transfer of the qualified nuclear decommissioning funds from utility to nuclear qualify as dispositions under the general provisions of sec_1_468a-6 accordingly utility holding_company through its divisions energy and nuclear and the qualified nuclear decommissioning funds will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the interests in the qualified nuclear decommissioning trust funds and holding company’s qualified nuclear decommissioning funds through its division nuclear will have a basis in the assets held equal to the basis of such assets in utility’s qualified nuclear decommissioning funds immediately prior to the transfer of the interests in the qualified nuclear decommissioning funds while it owns interests in the plant through its divisions or otherwise holding_company is eligible to maintain the qualified nuclear decommissioning funds while it owns interests in the plant and commission a requires that the commission a jurisdictional qualified nuclear decommissioning trust not be commingled with the commission b jurisdictional qualified nuclear decommissioning trust holding_company through its divisions may maintain separate trusts for the commission a and commission b jurisdictional share of the qualified nuclear decommissioning trusts plr-103906-02 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether holding_company energy or nuclear are an eligible_taxpayer as defined in sec_1_468a-1 in addition no opinion is expressed or implied concerning whether energy or nuclear are properly disregarded for tax purposes and treated as divisions of holding_company this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to taxpayer and to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
